DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 1st, 2022 have been entered. Claims 1-13, 16-17, and 19-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing, Specification, and Claim Objection alongside each and every 102 and 103 Rejection previously set forth in the Non-Final Office Action mailed June 7th, 2022 and are hereby withdrawn in light of their correction. The claims are in condition for allowance as set forth in the pertinent section below.
Response to Arguments
Applicant’s arguments, see Remarks (pages 8 and 9), filed August 1st, 2022, with respect to the Drawing, Specification, and Claim Objections alongside each and every 102 and 103 Rejection have been fully considered and are persuasive.  The Drawing, Specification, and Claim Objections alongside each and every 102 and 103 Rejection of June 7th, 2022 has been withdrawn. 
Particularly, applicant’s amendments to the drawings alongside the concurrent specification and additionally the claims resolve the previously set forth Drawing, Specification, and Claim Objections in the Final Office Action mailed June 7th, 2022, and are hereby withdrawn in light of their amendment and correction. Furthermore, the amendments to the claims render the claims into an allowable condition as set forth hereafter.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-13, 16-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 necessitates among other features: A patient slider device comprising: - a frame having a base and an elongated body extending from the base, the elongated body having a lower end and an upper end; - a bed engagement assembly structurally configured to engage a bed, to, in turn, maintain the frame in an operable position; and - a patient pulling assembly including a winch assembly and a sheet engaging clamp assembly, the sheet engaging clamp assembly including a transverse strap to engage an elongated rod to clamp the transverse strap onto a sheet therebetween the transverse strap and the elongated rod, with a winding strap extending between the winch assembly and the sheet clamp assembly, and movable relative to the frame by the winch assembly; - the sheet engaging clamp assembly including: - a base member; and - a locking member coupled to the winding strap and to the base member, wherein the sheet is releasably clampable between the base member and the locking member - the base member comprises the elongated rod having a first side axial valley at one end thereof, and a second side axial valley at the other end thereof, and - the locking member comprising the transverse strap having a first adjustable strap loop and a second adjustable strap loop, - wherein the first adjustable strap loop is configured to axially slide over an end of the elongated rod and is configured to be positionable within the first side axial valley of the elongated rod to clamp a sheet therebetween, and the second adjustable strap loop is configured to axially slide over an end of the elongated rod and configured to be positionable within the second side axial valley of the elongated rod to clamp the sheet therebetween.
Notably, those features bolded, underlined, and/or italicized above were markedly deficient in some form or another in the prior art of record under various combinations. Particularly, Tilk in view of Votel and Milam particularly can only engage the bedding apparatus by hooking, looping, or wrapping explicitly laterally (or otherwise orthogonally) over the axial valleys of the bar in Votel (as set forth in the Final Office Action mailed June 7th, 2022). While the structures of Tilk were used as the primary reference to address the structural and bed side engaging features thereof, while Votel and to a lesser extent Milam were used to address aspects of the patient pulling assembly (such as the base members, various straps and adjustable loops). However, clearly seen in FIGS. 63/64 and 119 in Votel, the engagement of the various adjustable loops are either tangential or do not loop fully around the axial valley. While Votel remarks the hook and rod may be rolled up thereby forming a loop, Votel still requires engagement orthogonally with the axial valley of the base member/elongated rod. Which diverges from applicant’s claimed inventon, necessitating a configuration to be slid over the elongated rod axially. Therefore, Tilk in view of Votel and Milam are both deficient in addressing the claimed art. Furthermore, Examiner could not locate upon exhausting the art an instance where a patient engaging element (or any art adjacent thereto) utilized a primary strap that connected to a winch assembly, where the primary strap connected to a secondary strap and thereafter a plurality of loops at either end, where such ends axially slide over the ends of the elongated rod into the axial valleys and being secured thereto to thereby clamp the sheet in such a manner as to adequately pull the sheet without a degree of unpredictability and/or impermissible hindsight bias to achieve applicant’s invention by combination or otherwise.
Therefore, upon exhausting the art, it is considered by Examiner for those reasons stated above that in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, claim 1 is found to be allowable. Furthermore, because claim 1 is found to be allowable, claims 2-13, 16-17, and 19-20 are likewise found to be allowable as dependent on an allowable antecedent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/15/2022